FILED
                             NOT FOR PUBLICATION                           AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA FRANCISCA LINARES-                           No. 12-73355
MIRANDA,
                                                 Agency No. A095-810-208
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Ana Francisca Linares-Miranda, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Linares-Miranda’s request
for oral argument is denied.
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL ID

Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and review de

novo claims of due process violations, Zetino v. Holder, 622 F.3d 1007, 1011 (9th

Cir. 2010). We deny in part and dismiss in part the petition for review.

      Linares-Miranda does not challenge the agency’s dispositive finding that her

asylum application was untimely, nor does she challenge the agency’s related

finding that she was not eligible for humanitarian asylum in light of the time bar.

Thus, we deny the petition for review with respect to her asylum claim.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Linares-Miranda’s testimony and declaration

regarding whether she was hospitalized for a week following her detention in 2001.

See Shrestha, 590 F.3d at 1046-47 (“Although inconsistencies no longer need to go

to the heart of the petitioner’s claim, when an inconsistency is at the heart of the

claim it doubtless is of great weight.”). In the absence of credible testimony,

Linares-Miranda’s withholding of removal claim fails. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).


                                           2                                      12-73355
      Linares-Miranda’s CAT claim also fails because it is based on the same

statements the agency found not credible, and she does not point to any other

evidence in the record that would compel the finding that it is more likely than not

she would be tortured if returned to El Salvador. See id. at 1156-57.

      Finally, we lack jurisdiction to consider Linares-Miranda’s arguments

regarding the IJ’s failure to consider the possible impact of trauma in assessing her

credibility, whether she knowingly waived her right to counsel, and whether the IJ

improperly acted as a prosecutor, because she failed to raise these claims to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     12-73355